Caton, C. J. This was a bill to foreclose d mortgage, which was taken for confessed, and a decree rendered according to the prayer of the bill. The first objection made, is to the service of the process. The return is in these words: “Served this writ on the within named Augustus E. Harmon, by delivering a true copy of this with him, at his office or place of business, in person, by delivering a copy thereof to him, the 16th day of March, 1861.” The objection taken is, that the return does not show that the date given was the time of service or the time of the return. We think it does clearly show it was the time of service. The article ‘ the ’ before the date leaves no doubt that the date given refers to the service and not the return. See Carriker v. Anderson, 27 Ill. 358. The next objection is, that the proof does not correspond, with the allegations of the bill, as to the date of the note for the non-payment of which the decree was rendered. In the body of the bill the date of the note is not given, but the mortgage is made-an exhibit and a part of the bill, and that recites the date of the note as the 31st of May, 1858. The note said to have been filed with the bill, and dated the 31st of June, 1858, is not made a part of the bill, nor do we know whether it was read in evidence. As the averments of the bill were sufficient to sustain the decree, and as the bill was taken as confessed, the defendant can take no objection founded on the proof sustaining the bill, for the reason that he has confessed the truth of all of the allegations of the bill by his default. The court had a right to render the decree without any proof, and hence, of course, he cannot object that the proof was insufficient to warrant the decree. The decree must be affirmed. Decree affirmed.